Exhibit 10.4

Execution Version

AMENDED AND RESTATED

MSR RECAPTURE AGREEMENT

This Amended and Restated MSR Recapture Agreement (the “Agreement”) is entered
into by and between PennyMac Loan Services, LLC, a Delaware limited liability
company (the “Servicer”), and PennyMac Corp., a Delaware corporation (the “MSR
Owner”), and is effective as of September 12, 2016.

RECITALS

WHEREAS, the MSR Owner engages in the business of purchasing conventional,
government and jumbo residential mortgage loans from originators under the
correspondent lending program established by the MSR Owner and its affiliates
and owning the related mortgage servicing rights;

WHEREAS, the MSR Owner has caused or will cause the appointment of the Servicer
as servicer to perform the servicing duties with respect to certain of such
mortgage loans pursuant to the Third Amended and Restated Flow Servicing
Agreement (the “Servicing Agreement”), dated as of September 12, 2016, between
the Servicer, as servicer, and the MSR Owner, as owner;

WHEREAS, the Servicer obtains a competitive benefit from so serving as the
servicer of such mortgage loans;

WHEREAS, the MSR Owner and the Servicer entered into the MSR Recapture Agreement
dated as of February 1, 2013 (the “Original Agreement”) and Amendment No. 1 to
MSR Recapture Agreement, dated as of August 1, 2013 (“Amendment No. 1,” and the
Original Agreement, as amended by Amendment No. 1, the “Existing MSR Recapture
Agreement”), pursuant to which the MSR Owner engaged the Servicer as a service
provider to provide other services to the MSR Owner and its affiliates in
connection with the purchasing activities of MSR Owner; and

WHEREAS, the MSR Owner and the Servicer have agreed to amend and restate the
Existing MSR Recapture Agreement on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual premises and agreements set forth
herein and for other good and valuable consideration, the receipt and the
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE 1

DEFINITIONS

Section 1.01   Definitions.  For purposes of this Agreement, the following
capitalized terms, unless the context otherwise requires, shall have the
respective meanings set forth below:

“AAA” has the meaning set forth in Section 3.02(h).





 

--------------------------------------------------------------------------------

 



“Acknowledgment Letter” means that certain letter of even date herewith between
the MSR Owner and the Servicer, to which letter a mortgage loan schedule is
attached.

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified
Person.  For the purposes of this definition, “control” when used with respect
to any specified Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by management contract or otherwise and the terms “controlling” and
“controlled” have meanings correlative to the foregoing; provided, however, that
Affiliates of the MSR Owner shall include only PennyMac Mortgage Investment
Trust and its wholly-owned subsidiaries, and Affiliates of the Servicer shall
include only PennyMac Financial Services, Inc., Private National Mortgage
Acceptance Company, LLC and their wholly-owned subsidiaries.

“Arbitrator” has the meaning set forth in Section 3.02(h).

“Assignment Date” means, with respect to a calendar month in which the Servicer
originates one or more New Mortgage Loans, the date that is five (5) business
days following the related Mortgage Loan Identification Date.

“Correspondent” means any lender that originates conventional, government and
jumbo residential mortgage loans under the correspondent lending program
established by the MSR Owner and its Affiliates.

“Correspondent Loan” means a newly originated Mortgage Loan acquired by the MSR
Owner or one of its wholly-owned subsidiaries from a Correspondent.

“Dispute” has the meaning set forth in Section 3.02(h).

“Fannie Mae” means the Federal National Mortgage Association, or any successor
thereto.

“Fee Amendment” has the meaning set forth in Section 3.02(g).

“Fee Negotiation Request” has the meaning set forth in Section 3.02(g).

“Freddie Mac” means the Federal Home Loan Mortgage Corporation, or any successor
thereto.

“HUD” means the United States Department of Housing and Urban Development, or
any successor thereto.

“Mortgage File” means, with respect to each Mortgage Loan, the documents and
instruments relating to such Mortgage Loan and set forth in an exhibit to the
applicable custodial agreement.





2

--------------------------------------------------------------------------------

 



 “Mortgage Loan” means a one-to-four family residential loan that is secured by
a mortgage, deed of trust or other similar security instrument. A Mortgage Loan
includes the Mortgage Loan Documents, the Mortgage File, the monthly payments,
any principal payments or prepayments, any related escrow accounts, the mortgage
servicing rights and all other rights, benefits, proceeds and obligations
arising from or in connection with such Mortgage Loan.

“Mortgage Loan Documents” means, with respect to a mortgage loan, the mortgage,
deed of trust or other similar security instrument, the promissory note, any
assignments and an electronic record or copy of the  mortgage loan application.

“Mortgage Loan Identification Date” means, with respect to each calendar month
in which the Servicer originates one or more New Mortgage Loans, the 25th day of
the immediately succeeding calendar month.

“New Mortgage Loan” has the meaning set forth in Section 3.02(c).

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof.

“Portfolio” means the entire group of Correspondent Loans for which the MSR
Owner owns the Servicing Rights from time to time and the Servicer is serving as
the servicer or subservicer.

“REIT Requirements” means the requirements imposed on real estate investment
trusts pursuant to Sections 856 through and including 860 of the Code.

“Replacement Mortgage Loan” has the meaning set forth in Section 3.02(c).

“Replacement Portfolio” has the meaning set forth in Section 3.02(c).

“Retained Mortgage Loan” has the meaning set forth in Section 3.02(c).

“Retained Portfolio” has the meaning set forth in Section 3.02(c).

“Servicing Rights” means, with respect to each Mortgage Loan, the right to do
any and all of the following:  (a) service and administer such Mortgage Loan;
(b) collect any payments or monies payable or received for servicing such
Mortgage Loan; (c) collect any late fees, assumption fees, penalties or similar
payments with respect to such Mortgage Loan; (d) enforce the provisions of all
agreements or documents creating, defining or evidencing any such servicing
rights and all rights of the servicer thereunder, including, but not limited to,
any clean-up calls and termination options; (e) collect and apply any escrow
payments or other similar payments with respect to such Mortgage Loan; (f)
control and maintain all accounts and other rights to payments related to any of
the property described in the other clauses of this definition; (g) possess and
use any and all documents, files, records, servicing files, servicing documents,
servicing records, data tapes, computer records, or other information pertaining
to such Mortgage Loan or pertaining to the past, present or prospective
servicing of such Mortgage Loan; and (h) enforce any and all rights, powers and
privileges incident to any of the foregoing.



3

--------------------------------------------------------------------------------

 



Section 1.02   General Interpretive Principles.  For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

(a)       The terms defined in this Agreement have the meanings assigned to them
in this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

(b)       Accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles;

(c)       References herein to “Articles,” “Sections,” “Subsections,”
“Paragraphs,” and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Agreement;

(d)       A reference to a Subsection without further reference to a Section is
a reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

(e)       The words “herein,” “hereof,” “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;
and

(f)       The term “include” or “including” shall mean without limitation by
reason of enumeration.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

Section 2.01   Representations, Warranties and Agreements of the Servicer.  The
Servicer hereby makes to the MSR Owner, as of the date hereof and as of the date
of each transfer hereunder, the representations and warranties set forth on
Exhibit B.

Section 2.02   Representations, Warranties and Agreements of the MSR Owner.  The
MSR Owner hereby makes to the Servicer, as of the date hereof and as of the date
of each transfer hereunder, the representations and warranties set forth on
Exhibit C.

ARTICLE 3

TERM; MSR RECAPTURE

Section 3.01   Term of Agreement; Rights to Terminate.  This Agreement shall
have an initial term of four years from the date hereof (the “Initial
Term”).  After the Initial Term, this Agreement shall be deemed renewed
automatically every 18 months for an additional 18 month period (an “Automatic
Renewal Term”) unless the MSR Owner or the Servicer terminates this Agreement
upon the expiration of the Initial Term or any Automatic Renewal Term and upon
at least 180 days’ prior written notice to the MSR Owner or the Servicer, as
applicable. Notwithstanding the foregoing, if (i) the Amended and Restated
Mortgage Banking Services Agreement, between the Servicer and the MSR Owner,
dated as of September 12, 2016 (the “MBS 



4

--------------------------------------------------------------------------------

 



Agreement”), is terminated by the MSR Owner without cause as provided in such
agreement, (ii) the Servicing Agreement is terminated by PennyMac Operating
Partnership, L.P. without cause as provided in such agreement or (iii) the
Second Amended and Restated Management Agreement, among PennyMac Mortgage
Investment Trust, PennyMac Operating Partnership, L.P. and PNMAC Capital
Management, LLC, dated as of September 12, 2016 (the “Management Agreement”), is
terminated by PennyMac Mortgage Investment Trust without cause as provided in
such agreement, the Servicer shall have the right to terminate this Agreement
without cause upon notice to the MSR Owner.  In addition, if (i) either of the
MBS Agreement or the Servicing Agreement is terminated by PennyMac Loan Services
without cause as provided in each such agreement or (ii) the Management
Agreement is terminated by PNMAC Capital Management, LLC without cause as
provided in such agreement, the MSR Owner shall have the right to terminate this
Agreement without cause upon notice to the Servicer. Further, if PennyMac
Operating Partnership, L.P. exercises its right to terminate the Servicing
Agreement without cause under Section 8.01(a)(iii) thereof with respect to one
or more Mortgage Loans, the Servicer shall be entitled to terminate this
Agreement solely with respect to such Mortgage Loans effective upon or following
such termination of the Servicing Agreement, provided that the Servicer shall
have delivered notice of its election to so terminate this Agreement not less
than fifteen (15) business days prior to such termination. If this Agreement is
terminated with respect to one or more loans in the Portfolio pursuant to the
preceding sentence and such loans represent less than the entirety of the
loans  in the Portfolio, then such loans as to which this Agreement is
terminated shall be deemed to be removed from the Portfolio upon such
termination and this Agreement shall continue in effect with respect to the
remaining loans in the Portfolio until scheduled expiration or early termination
with respect to such remaining loans pursuant to this Section 3.01.  Following
any such termination of this Agreement, the Servicer shall not take any action
with respect to the refinancing of any loans in the Portfolio (or, if
termination occurs with respect to some such loans and not others pursuant to
this Section 3.01, the loans that are deemed to be removed from the Portfolio as
described in the preceding sentence); provided, however, that such restrictions
shall not prohibit the Servicer from generalized advertising not targeted
exclusively to the borrowers under such mortgage loans, including on its
website, monthly account statements, or VRU (voice response unit), mortgage
leads purchased from third parties, recorded communications, or otherwise
engaging in a program directed to the general public at large to encourage or
recommend mortgage loan products and other products and services provided by the
Servicer or its affiliates, or from taking applications for refinance from such
borrowers as a result thereof.

Section 3.02    MSR Recapture.  

(a)       The Servicer acknowledges that the Mortgage Loans described in the
Acknowledgment Letter constitute the initial Portfolio.

(b)       On each date when the MSR Owner acquires the Servicing Rights with
respect to any Correspondent Loan that consists of a conventional, government or
jumbo residential mortgage loan and appoints the Servicer as servicer therefor
under the Servicing Agreement, such Correspondent Loan shall be added to the
Portfolio.

(c)       The MSR Owner hereby waives any right it has to contractually prohibit
the Servicer from soliciting the Mortgage Loans in the Portfolio. In
consideration for such waiver and for other value received, if, during any
calendar month, the Servicer or its Affiliates originate new



5

--------------------------------------------------------------------------------

 



residential mortgage loans the proceeds of which are used to refinance a
Mortgage Loan in the Portfolio (such new mortgage loan, a “New Mortgage Loan”),
the Servicer shall either (i) transfer and convey to the MSR Owner on the
related Assignment Date the Servicing Rights with respect to one or more of such
New Mortgage Loans, that together have an aggregate unpaid principal balance
that is not less than 30% of the aggregate unpaid principal balance of all the
New Mortgage Loans originated during such month; or (ii) at its option, but only
to the extent that the fair market value of the aggregate Servicing Rights to be
transferred is less than $200,000, wire to the MSR Owner cash in an amount equal
to such fair market value.  The New Mortgage Loans where the related Servicing
Rights are so transferred and conveyed shall constitute “Replacement Mortgage
Loans”; the entire group of Replacement Mortgage Loans shall constitute the
“Replacement Portfolio”; the New Mortgage Loans where the related Servicing
Rights are not so transferred and conveyed shall constitute “Retained Mortgage
Loans”; and the entire group of Retained Mortgage Loans shall constitute the
“Retained Portfolio”.  The Replacement Portfolio, on the one hand, and the
Retained Portfolio, on the other, shall have the following characteristics:

(i)       The weighted average gross mortgage interest rate per annum of the New
Mortgage Loans in the Retained Portfolio shall be within 12.5 basis points per
annum of the weighted average gross mortgage interest rate of the New Mortgage
Loans in the Replacement Portfolio;

(ii)      The weighted average final maturity date of the New Mortgage Loans in
the Retained Portfolio shall be within six months of the weighted average final
maturity date of the New Mortgage Loans in the Replacement Portfolio; and

(iii)     The remaining credit characteristics of the pool of New Mortgage Loans
in the Retained Portfolio (other than the characteristics specified in clauses
(i) and (ii) above) shall be substantially the same as the credit
characteristics of the pool of New Mortgage Loans in the Replacement Portfolio.

(d)       Not later than the Mortgage Loan Identification Date related to each
month in which the Servicer or an Affiliate thereof has originated New Mortgage
Loans, the Servicer shall (i) notify the MSR Owner of the identity of each such
New Mortgage Loan and the related Mortgage Loan in the Portfolio that was
refinanced using proceeds of such New Mortgage Loan and (ii) a schedule setting
forth the New Mortgage Loans proposed to compose the Replacement Portfolio, the
New Mortgage Loans proposed to compose the Retained Portfolio and the Servicer’s
calculations of the weighted average gross mortgage interest rate and weighted
average final maturity date of each of the proposed Replacement Portfolio and
the proposed Retained Portfolio.  The Servicer and the MSR Owner shall cooperate
in good faith to resolve any objections made by the MSR Owner to the proposed
compositions of the Replacement Portfolio and Retained Portfolio.

(e)       On the Assignment Date related to each month in which the Servicer has
originated New Mortgage Loans, the Servicer shall transfer and convey the
related Servicing Rights by means of delivering an instrument of assignment
substantially in the form attached hereto as Exhibit A. 



6

--------------------------------------------------------------------------------

 



(f)       If insufficient New Mortgage Loans are available in circumstances that
require a transfer by the Servicer under the foregoing subsections, or if
counsel or independent accountants for the MSR Owner or its Affiliates determine
that there exists a material risk that such transfer would result in a violation
of the REIT Requirements by the MSR Owner or any Affiliate thereof, then the
Servicer shall consult with the MSR Owner and the parties shall negotiate in
good faith for the transfer of one or more investments in transactions that
would not, in the judgment of the MSR Owner or its counsel or independent
accountants, present such a risk and that would result in a net economic benefit
to the MSR Owner that is no less favorable than the economic benefit that would
have resulted from a transfer under foregoing subsections.

(g)       Notwithstanding anything to the contrary contained herein, upon the
written request (a “Fee Negotiation Request”) of the MSR Owner or the Servicer
following a determination by the MSR Owner or the Servicer that the rates of
compensation payable to the Servicer hereunder differ materially from market
rates of compensation for services comparable to those provided hereunder, which
request includes a proposal for revised rates of compensation hereunder, the
parties hereto shall negotiate in good faith to amend the provisions of this
Agreement relating to the compensation of the Servicer in order to cause such
compensation to be materially consistent with market rates of compensation for
services comparable to those provided hereunder (a “Fee Amendment”); provided,
however, that no such request shall be made until the second anniversary of the
effective date of this Agreement, after which time each such party may make such
request (i) once with respect to fees to be paid during the remainder of the
Initial Term, which request shall be made prior to the expiration of the Initial
Term, and (ii) once with respect to fees to be paid during any Automatic Renewal
Term, which request shall be made at least 210 days prior to the start of such
Automatic Renewal Term.  If the parties are unable to reach agreement on the
terms of a Fee Amendment within thirty (30) days of the date of delivery of the
relevant Fee Negotiation Request, then the terms of such Fee Amendment shall be
determined by final and binding arbitration in accordance with Section 3.02(h).

(h)       All disputes, differences and controversies of the MSR Owner or the
Servicer relating to a Fee Amendment (individually, a “Dispute” and,
collectively, “Disputes”) shall be resolved by final and binding arbitration
administered by the American Arbitration Association (“AAA”) under its
Commercial Arbitration Rules, subject to the following provisions:

(i)        Following the delivery of a written demand for arbitration by either
the MSR Owner or the Servicer, each party shall choose one (1) arbitrator within
ten (10) business days after the date of such written demand and the two chosen
arbitrators shall mutually, within ten (10) business days after selection select
a third (3rd) arbitrator (each, an “Arbitrator” and together, the
“Arbitrators”), each of whom shall be a retired judge selected from a roster of
arbitrators provided by the AAA. If the third (3rd) Arbitrator is not selected
within fifteen (15) business days after delivery of the written demand for
arbitration (or such other time period as the MSR Owner and the Servicer may
agree), the MSR Owner and the Servicer shall promptly request that the
commercial panel of the AAA select an independent Arbitrator meeting such
criteria.

(ii)       The rules of arbitration shall be the Commercial Rules of the
American Arbitration Association; provided, however, that notwithstanding any



7

--------------------------------------------------------------------------------

 



provisions of the Commercial Arbitration Rules to the contrary, unless otherwise
mutually agreed to by the MSR Owner and the Servicer, the sole discovery
available to each party shall be its right to conduct up to two (2) non-expert
depositions of no more than three (3) hours of testimony each.

(iii)       The Arbitrators shall render a decision by majority decision within
three (3) months after the date of appointment, unless the MSR Owner and the
Servicer agree to extend such time. The decision shall be final and binding upon
the MSR Owner and the Servicer; provided, however, that such decision shall not
restrict either the MSR Owner or the Servicer from terminating this Agreement
pursuant to the terms hereof.

(iv)       Each party shall pay its own expenses in connection with the
resolution of Disputes, including attorneys’ fees, unless determined otherwise
by the Arbitrator.

(v)        The MSR Owner and the Servicer agree that the existence, conduct and
content of any arbitration pursuant to this Section 3.02(h) shall be kept
confidential and neither the MSR Owner nor the Servicer shall disclose to any
Person any information about such arbitration, except in connection with such
arbitration or as may be required by law or by any regulatory authority (or any
exchange on which such party’s securities are listed) or for financial reporting
purposes in such party’s financial statements.

 

 

ARTICLE 4

LIABILITIES OF SERVICER AND MSR OWNER

Section 4.01    Liability of the MSR Owner and the Servicer.  The MSR Owner and
the Servicer shall each be liable in accordance herewith only to the extent of
the obligations specifically and respectively imposed upon and undertaken by the
MSR Owner and Servicer herein.

Section 4.02    Merger or Consolidation of the Servicer.  

(a)       The Servicer shall keep in full effect its existence, rights and
franchises as an entity and maintain its qualification to service mortgage loans
for each of Fannie Mae, Freddie Mac and HUD and comply with the laws of each
State in which any Mortgaged Property is located to the extent necessary to
protect the validity and enforceability of this Agreement, and to perform its
duties under this Agreement.

(b)       Any Person into which the Servicer may be merged, converted, or
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Servicer shall be a party, or any Person succeeding
to the business of the Servicer, shall be the successor of the Servicer
hereunder, without the execution or filing of any paper or any further act



8

--------------------------------------------------------------------------------

 



on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that such successor shall have expressly
assumed the duties of the Servicer hereunder.

Section 4.03    Indemnification.  

(a)       The Servicer shall indemnify the MSR Owner, its directors, officers,
employees and agents and hold them harmless against any and all claims, losses,
damages, penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments, and any other costs, fees and expenses that any of them may sustain
by reason of the Servicer’s (i) willful misfeasance, bad faith or negligence in
the performance of its duties under this Agreement, (ii) reckless disregard of
its obligations or duties under this Agreement or (iii) breach of its
representations, warranties or covenants under this Agreement.

(b)       The MSR Owner shall indemnify the Servicer, its directors, officers,
employees and agents and hold them harmless against any and all claims, losses,
damages, penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments, and any other costs, fees and expenses that any of them may sustain
by reason of the MSR Owner’s (i) willful misfeasance, bad faith or negligence in
the performance of its duties under this Agreement, (ii) reckless disregard of
its obligations or duties under this Agreement or (iii) breach of its
representations or warranties under this Agreement.

ARTICLE 5

MISCELLANEOUS

Section 5.01    Notices.  All notices, requests, demands and other
communications which are required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given upon the
delivery or mailing thereof, as the case may be, sent by registered or certified
mail, return receipt requested:

(i)        if to the Servicer:

PennyMac Loan Services, LLC
Attn: Director, Servicing Operations
3043 Townsgate Road
Westlake Village, CA 91361

With a copy to:

PennyMac Loan Services, LLC
Attn: General Counsel
3043 Townsgate Road
Westlake Village, CA 91361



9

--------------------------------------------------------------------------------

 



(ii)       if to the MSR Owner:

PennyMac Corp.
Attn: General Counsel
3043 Townsgate Road
Westlake Village, CA 91361

With copies to:

PennyMac Operating Partnership, L.P.
Attn:  General Counsel
3043 Townsgate Road
Westlake Village, CA 91361

and

Stoner Fox Law Group, LLP

Attn:  John E. Stoner

120 Vantis, Suite 300

Aliso Viejo, California 92656

or such other address as may hereafter be furnished to the other parties by like
notice.

Section 5.02    Amendment.  Neither this Agreement, nor any terms hereof, may be
amended, supplemented or modified except in an instrument in writing executed by
the parties hereto. 

Section 5.03    Entire Agreement.  This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.  The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

Section 5.04    Binding Effect; Beneficiaries.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns.  No  provision of this Agreement is
intended or shall be construed to give to any Person, other than the parties
hereto, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.

Section 5.05    Headings.  The section and subsection headings in this Agreement
are for convenience of reference only and shall not be deemed to alter or affect
the interpretation of any provisions hereof.

Section 5.06    Further Assurances.  The Servicer agrees to execute and deliver
such instruments and take such further actions as the MSR Owner may, from time
to time, reasonably request in order to effectuate the purposes and to carry out
the terms of this Agreement.

Section 5.07    Governing Law.  This Agreement shall be construed in accordance
with the substantive laws of the State of New York applicable to agreements made
and to be performed



10

--------------------------------------------------------------------------------

 



entirely in such State, and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.  The parties hereto
intend that the provisions of Section 5-1401 of the New York General Obligations
Law shall apply to this Agreement.

Section 5.08    Relationship of Parties.  Nothing herein contained shall be
deemed or construed to create a partnership or joint venture between the
parties.  The duties and responsibilities of the Servicer shall be rendered by
it as an independent contractor and not as an agent of the MSR Owner.  The
Servicer shall have full control of all of its acts, doings, proceedings,
relating to or requisite in connection with the discharge of its duties and
responsibilities under this Agreement.

Section 5.09    Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be held invalid for any
reason whatsoever, then such covenants, agreements, provisions or terms shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Agreement and shall in no way affect the validity or enforceability of
the other provisions of this Agreement.

Section 5.10    No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of a party hereto, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Section 5.11    Exhibits.  The exhibits to this Agreement are hereby
incorporated and made a part hereof and form integral parts of this Agreement.

Section 5.12    Counterparts.  This Agreement may be executed by the parties to
this Agreement on any number of separate counterparts (including by telecopy),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.

Section 5.13    WAIVER OF TRIAL BY JURY.  

EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND,
THEREFORE, EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.



11

--------------------------------------------------------------------------------

 



Section 5.14    LIMITATION OF DAMAGES.

NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE PARTIES AGREE
THAT NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES WHATSOEVER, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE
AND STRICT LIABILITY), OR ANY OTHER LEGAL OR EQUITABLE PRINCIPLE, PROVIDED,
HOWEVER, THAT SUCH LIMITATION SHALL NOT BE APPLICABLE WITH RESPECT TO ANY THIRD
PARTY CLAIM MADE AGAINST A PARTY.

Section 5.15    SUBMISSION TO JURISDICTION; WAIVERS.

EACH OF THE MSR OWNER AND THE SERVICER HEREBY IRREVOCABLY (I) SUBMITS, FOR
ITSELF IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
JURISDICTION OF ANY NEW YORK STATE AND FEDERAL COURTS SITTING IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY WITH RESPECT TO MATTERS ARISING OUT OF OR RELATING TO
THIS AGREEMENT; (II) AGREES THAT ALL CLAIMS WITH RESPECT TO ANY ACTION OR
PROCEEDING REGARDING SUCH MATTERS MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE OR FEDERAL COURTS; (III) WAIVES, TO THE FULLEST POSSIBLE EXTENT, WITH
RESPECT TO SUCH COURTS, THE DEFENSE OF AN INCONVENIENT FORUM; AND (IV) AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

 

 



12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Servicer and the MSR Owner have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.

 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC

 

 

(Servicer)

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anne D. McCallion

 

 

Name:

Anne D. McCallion

 

 

Title:

Senior Managing Director and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

PENNYMAC CORP.

 

 

(MSR Owner)

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew S. Chang

 

 

Name:

Andrew S. Chang

 

 

Title:

Senior Managing Director and

 

 

 

Chief Business Development Officer

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

(Form of Assignment)

 

PennyMac Loan Services, LLC (the “Transferor”), hereby assigns, conveys and
otherwise transfers to PennyMac Corp. (the “Transferee”) all of the Transferor’s
right, title and interest in, to and under [the Servicing Rights related to]
each residential mortgage loan set forth in Annex A attached hereto and all
proceeds thereof.  Capitalized terms used and not defined in this instrument
have the meanings assigned to them in the MSR Recapture Agreement dated as of
September 12, 2016, between the Transferor and the Transferee.

 

If the conveyance of the Servicing Rights is characterized by a court or
governmental authority as security for a loan rather than an absolute transfer
or sale, the Transferor will be deemed to have granted to the Transferee, and
the Transferor hereby grants to the Transferee, a security interest in all of
its right, title and interest in, to and under the Servicing Rights and all
proceeds thereof as security for a loan in an amount equal to the value of the
Servicing Rights.

 

 

 

PENNYMAC LOAN SERVICES, LLC

 

 

(Transferor)

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 



A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

(Representations and Warranties of the Servicer)

(a)       Due Organization and Good Standing.  The Servicer is duly organized,
validly existing and in good standing as a limited liability company under the
laws of the State of Delaware and has the power and authority to own its assets
and to transact the business in which it is currently engaged, and the Servicer
is in compliance with the laws of each state or other jurisdiction in which any
Mortgaged Property is located to the extent necessary to perform its obligations
under this Agreement.

(b)       No Violation of Organizational Documents or Agreements.  The execution
and delivery of this Agreement by the Servicer, and the performance and
compliance with the terms of this Agreement by the Servicer, will not violate
the Servicer’s organizational documents or constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under,
or result in the breach of, any material agreement or other instrument to which
the Servicer is a party or which is applicable to it or any of its assets.

(c)       Full Power and Authority.  The Servicer has the full power and
authority to enter into and consummate all transactions contemplated by this
Agreement, has duly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement.

(d)       Binding Obligation.  This Agreement, assuming due authorization,
execution and delivery by the other parties hereto, constitutes a valid, legal
and binding obligation of the Servicer, enforceable against the Servicer in
accordance with the terms hereof, subject to (A) applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights generally, and (B) general principles of equity, regardless
of whether such enforcement is considered in a proceeding in equity or at law.

(e)       No Violation of Law, Regulation or Order.  The Servicer is not in
violation of, and its execution and delivery of this Agreement and its
performance and compliance with the terms of this Agreement will not constitute
a violation of, any law, any order or decree of any court or arbiter, or, to the
Servicer’s knowledge, any order, regulation or demand of any federal, state or
local governmental or regulatory authority, which violation, in the Servicer’s
good faith and reasonable judgment, is likely to affect materially and adversely
either the ability of the Servicer to perform its obligations under this
Agreement or the financial condition of the Servicer.

(f)       No Material Litigation.  No litigation is pending or, to the best of
the Servicer’s knowledge, threatened against the Servicer that, if determined
adversely to the Servicer, would prohibit the Servicer from entering into this
Agreement or that, individually or in the aggregate, in the Servicer’s good
faith and reasonable judgment, is likely to materially and adversely affect
either the ability of the Servicer to perform its obligations under this
Agreement or the financial condition of the Servicer.

(g)       No Consent Required.  Any consent, approval, authorization or order of
any court or governmental agency or body required under federal or state law for
the execution,



B-1

--------------------------------------------------------------------------------

 



delivery and performance by the Servicer of or compliance by the Servicer with
this Agreement or the consummation of the transactions contemplated by this
Agreement has been obtained and is effective except where the lack of consent,
approval, authorization or order would not have a material adverse effect on the
performance by the Servicer under this Agreement.

(h)       Ordinary Course of Business.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of business of the
Servicer.

 

 



B-2

--------------------------------------------------------------------------------

 

 

EXHIBIT C

(Representations and Warranties of the MSR Owner)

(i)       Due Organization and Good Standing.  The MSR Owner is duly organized,
validly existing and in good standing as a corporation under the laws of the
State of Delaware and has the power and authority to own its assets and to
transact the business in which it is currently engaged.

(j)       No Violation of Organizational Documents or Agreements.  The execution
and delivery of this Agreement by the MSR Owner, and the performance and
compliance with the terms of this Agreement by the MSR Owner, will not violate
the MSR Owner’s organizational documents or constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under,
or result in the breach of, any material agreement or other instrument to which
the MSR Owner is a party or which is applicable to it or any of its assets.

(k)       Full Power and Authority.  The MSR Owner has the full power and
authority to enter into and consummate all transactions contemplated by this
Agreement, has duly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement.

(l)       Binding Obligation.  This Agreement, assuming due authorization,
execution and delivery by the other parties hereto, constitutes a valid, legal
and binding obligation of the MSR Owner, enforceable against the MSR Owner in
accordance with the terms hereof, subject to (A) applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights generally, and (B) general principles of equity, regardless
of whether such enforcement is considered in a proceeding in equity or at law.

(m)      No Violation of Law, Regulation or Order.  The MSR Owner is not in
violation of, and its execution and delivery of this Agreement and its
performance and compliance with the terms of this Agreement will not constitute
a violation of, any law, any order or decree of any court or arbiter, or, to the
MSR Owner’s knowledge, any order, regulation or demand of any federal, state or
local governmental or regulatory authority, which violation, in the MSR Owner’s
good faith and reasonable judgment, is likely to affect materially and adversely
either the ability of the MSR Owner to perform its obligations under this
Agreement or the financial condition of the MSR Owner.

(n)       No Material Litigation.  No litigation is pending or, to the best of
the MSR Owner’s knowledge, threatened against the MSR Owner that, if determined
adversely to the MSR Owner, would prohibit the MSR Owner from entering into this
Agreement or that, in the MSR Owner’s good faith and reasonable judgment, is
likely to materially and adversely affect either the ability of the MSR Owner to
perform its obligations under this Agreement or the financial condition of the
MSR Owner.

(o)       No Consent Required.  Any consent, approval, authorization or order of
any court or governmental agency or body required under federal or state law for
the execution,



C-1

--------------------------------------------------------------------------------

 



delivery and performance by the MSR Owner of or compliance by the MSR Owner with
this Agreement or the consummation of the transactions contemplated by this
Agreement has been obtained and is effective except where the lack of consent,
approval, authorization or order would not have a material adverse effect on the
performance by the MSR Owner under this Agreement.

 

C-2

--------------------------------------------------------------------------------